Citation Nr: 0804190	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  04 42-225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974 and from July 1976 to July 1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision rendered by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

A hearing was held before a Decision Review Officer (DRO) in 
November 2006.  A copy of that transcript is included in the 
record.  


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  The veteran does not have a diagnosis of PTSD. 


CONCLUSION OF LAW

Post traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§  1101,1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002);  38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that: (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2007).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim." 38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The purpose of the notice required under statutory section 
5103(a) "is to require that the VA provide affirmative 
notification to the claimant prior to the initial decision in 
the case as to the evidence that is needed and who shall be 
responsible for providing it."  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); see Pelegrini, supra. at 120 
(notice must be provided "before an initial unfavorable 
[adjudicative] decision on the claim").  VA's duty to 
provide affirmative notification prior to the initial 
decision "is not satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Mayfield, supra. at 1333.  Therefore, 
decisional and post-decisional communications from VA to a 
claimant cannot satisfy VA's duty to notify under section 
5103(a) because those documents were not issued before a 
decision on the claim, nor were they designed to fulfill the 
intended purpose of the statutory notice requirements.  See 
Mayfield, supra. at 1333-34; Pelegrini, supra. at 120 
(Failure to comply with any of these requirements may 
constitute remandable error).  Quartuccio, supra. at 183.  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in July 2003.  While this letter provided adequate 
notice with respect to the evidence necessary to establish a 
claim for service connection, it did not provide notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  See 
Dingess, supra.  However, the veteran was subsequently 
provided notice pertaining to these latter two elements by 
letter dated in January 2007, prior to the issuance of a SSOC 
for the PTSD claim.  See Mayfield, supra.  Based on the 
foregoing, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
The veteran has been afforded appropriate examinations, and 
available service records and pertinent post service medical 
records have been obtained.  The veteran has not identified 
any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.  



Factual Background

The veteran served on active during the Vietnam War and 
during peacetime.  The veteran's service medical records did 
not reveal any complaints, findings or diagnoses of trauma, 
depression or stress.  Clinical evaluations conducted during 
service showed no psychiatric abnormalities.  The veteran 
reported during service that he did not have trouble 
sleeping, excessive worrying, loss of memory or depression.  
The veteran also reported that he never attempted suicide.  
In May 1980, the clinical evaluation of the psychological 
system was normal. 

The veteran filed a claim for PTSD in June 2003.  In a 
February 2004 VA outpatient visit, the veteran reported that 
while on the Enterprise in the South China Sea offshore he 
witnessed a sailor being sucked into an engine.  He reported 
that that image continues to haunt him.  The veteran also 
reported intrusive thoughts about the flashes on the horizon 
when "B-52's" went down after being hit.  

In a March 2004 psychiatric evaluation, the veteran reported 
low energy and difficulty sleeping.  The veteran also 
reported that he was "emotionally dead."  The veteran was 
rated to have mild degree of suicidal trends, expression of 
anger and paranoid behavior, and less than severe depression 
and social withdrawal.  The veteran was diagnosed with major 
depressive disorder, panic disorder, alcohol dependence, and 
personality disorder.  A possible diagnosis of PTSD was 
noted.  

In an April 2004 VA outpatient visit, the veteran reported he 
served on aircraft carriers in Vietnam, and that he was 
distressed by the loss of planes and pilots on the aircraft 
carriers.  The veteran reported sleep disturbances, but 
denied hallucinations and delusions.  The examiner noted 
alcohol dependence and depression with "R/O PTSD."  

The veteran was treated at a VA medical center from February 
2004 to November 2004.  During this time, the veteran 
reported witnessing a crewmember being sucked into engine, B-
52's flying overhead, flashes of light from bomb exposure, 
and the avoidance of a F-4 jet crash.  The veteran reported 
sleep disturbances and nightmares. 

In November 2006, the veteran testified before the DRO that 
"returning home and being ostracized by society" caused his 
PTSD.  He further claimed that being called a "baby killer" 
rattled him.  The veteran did not elaborate on any other 
stressful events, but stated "war is war."  

        Legal Criteria
        
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2007).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).  

In order for a claim for service connection for PTSD to be 
successful there must be: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2007); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the regulatory requirement for "credible supporting 
evidence" means that "the veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).
        Analysis	

The veteran has alleged that he is entitled to service 
connection for PTSD.  After review of the record, the Board 
finds against the veteran's claim.

The Board observes that the veteran did not engage in combat 
with the enemy.  The veteran's service personnel records do 
not show that he received any citations or awards for 
participation in combat with the enemy.  See 38 C.F.R. § 
3.304(f).  Also, nothing in the veteran's statements 
establish that he participated in combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

The Board finds that service connection for PTSD is not 
warranted.  In this regard, the Board notes that a key 
element to establishing service connection is to show that 
the veteran has the claimed disability.  This element may 
only be shown through evidence of a diagnosis.  See 38 C.F.R. 
§ 3.304.  The Board notes that the veteran does not have a 
diagnosis of PTSD.  Private medical records dated in March 
2004 show a diagnosis of depressive disorder, panic disorder, 
alcohol dependence, personality disorder and possible PTSD.  
However, VA outpatient treatment records dated in April 2004 
indicate diagnoses of alcohol dependence and depression with 
"R/O PTSD."  At this time, there is no medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125.  

Under these circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements for service 
connection for PTSD, and that, on this basis, his claim must 
be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied. 


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


